         Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 1 of 7 PageID #: 626

                          UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                              CIVIL APPEAL PRE-ARGUMENT STATEMENT (FORM C)

        1. SEE NOTICE ON REVERSE                           2. PLEASE TYPE OR PRINT                       3. STAPLE ALL ADDITIONAL PAGES

 Case Caption:                                                             District Court or Agency:                Judge:

 Richard Roe,                                                              New York Eastern District                Chen
 Plaintiff
                                                                           Date the Order or Judgment Appealed      District Court Docket No.:
                                                                           from was Entered on the Docket:
 - against -                                                                                                        1:19-cv-04694-PKC-RER
                                                                           03/31/2021
 St. John's University and Jane Doe,
                                                                           Date the Notice of Appeal was Filed:     Is this a Cross Appeal?
 Defendants
                                                                           04/21/2021                               9 Yes           ✔9 No


 Attorney(s) for         Counsel’s Name:                Address:                 Telephone No.:                   Fax No.:                   E-mail:
 Appellant(s):
                         Peter G. Eikenberry, 148 Columbia Heights, Brooklyn, NY 11201, (917) 596-4168,
 9 Plaintiff
 ✔                       pete@eikenberrylaw.com
 9 Defendant             Michael Valentine, 61 Third Place, Brooklyn, NY 11201, (718) 858-0818,
                         mvalentine@valentinelaw.nyc
 Attorney(s) for         Counsel’s Name:                Address:                 Telephone No.:                   Fax No.:                   E-mail:
 Appellee(s):
                         For St. John's University - Lyle Zuckerman, Michael Goettig, Kaitlin Fallon, Davis Wright
 9 Plaintiff
                         Tremaine, LLC, 1251 Avenue of the Americas, NYC 10119, (212) 603-6452,
 9 Defendant
 ✔                       lylezuckerman@dwt.com, mgoettig@gmail.com, kaitlynfallon@dwt.com
                         For Jane Doe - Melissa Carvalho, Chardaie Charlemagne, Victoria Stork, Baker
                         Hostetler LLP, 45 Rockefeller Plaza, NYC 10111 (212) 589-4200, (212) 589-420,
 Has Transcript           Approx. Number of Number of ccharlemagne@bakerlaw.com,
                         mcarvalho@bakerlaw.com,                                                                 9 Yes
                                                            Has this matter been before this Circuitvstork@bakerlaw.com
                                                                                                     previously?       ✔
                                                                                                                       9 No
 Been Prepared?          Transcript                 Exhibits
                         Pages:                     Appended to         If Yes, provide the following:
                                                    Transcript:
 NO
                         N/A                                            Case Name:
                                                 N/A
                                                                        2d Cir. Docket No.:               Reporter Citation: (i.e., F.3d or Fed. App.)


   ADDENDUM “A”: COUNSEL MUST ATTACH TO THIS FORM: (1) A BRIEF, BUT NOT PERFUNCTORY, DESCRIPTION OF THE
    NATURE OF THE ACTION; (2) THE RESULT BELOW; (3) A COPY OF THE NOTICE OF APPEAL AND A CURRENT COPY OF
   THE LOWER COURT DOCKET SHEET; AND (4) A COPY OF ALL RELEVANT OPINIONS/ORDERS FORMING THE BASIS FOR
           THIS APPEAL, INCLUDING TRANSCRIPTS OF ORDERS ISSUED FROM THE BENCH OR IN CHAMBERS.

   ADDENDUM “B”: COUNSEL MUST ATTACH TO THIS FORM A LIST OF THE ISSUES PROPOSED TO BE RAISED ON APPEAL,
           AS WELL AS THE APPLICABLE APPELLATE STANDARD OF REVIEW FOR EACH PROPOSED ISSUE.

                                                                  PART A: JURISDICTION

                     1 . Federal Jurisdiction                                                 2 . Appellate Jurisdiction

    9     U.S. a party                9 Diversity                      9    Final Decision                 9 Order Certified by District Judge (i.e.,
                                                                                                             Fed . R. Civ. P. 54(b))
    9
    ✔     Federal question            9 Other (specify):               9    Interlocutory Decision
         (U.S. not a party)                                                 Appealable As of Right         9 Other (specify):
                                                                                                           ✔                     Order of Dismissal




                              IMPORTANT. COMPLETE AND SIGN REVERSE SIDE OF THIS FORM.

FORM C (Rev. October 2016)
         Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 2 of 7 PageID #: 627
                                        PART B: DISTRICT COURT DISPOSITION                          (Check as many as apply)


 1. Stage of Proceedings                             2. Type of Judgment/Order Appealed                                                    3. Relief

 ✔
 9   Pre-trial                   9 Default judgment                      9    Dismissal/other jurisdiction           9 Damages:
                                                                                                                     ✔                                             9 Injunctions:
 9   During trial                9 Dismissal/FRCP 12(b)(1)               9   Dismissal/merit
 9   After trial                    lack of subject matter juris.        9   Judgment / Decision of the Court        ✔    Sought: $    7,300,000.00                9 Preliminary
                                 ✔9 Dismissal/FRCP 12(b)(6)              9   Summary judgment                             Granted: $                               9 Permanent
                                    failure to state a claim             9   Declaratory judgment                         Denied: $                                9 Denied
                                 9 Dismissal/28 U.S.C. § 1915(e)(2)      9   Jury verdict
                                    frivolous complaint                  9   Judgment NOV
                                 9 Dismissal/28 U.S.C. § 1915(e)(2)      9   Directed verdict
                                    other dismissal                      9   Other (specify):



                                                         PART C: NATURE OF SUIT (Check as many as apply)

 1. Federal Statutes                                                                     2. Torts                    3. Contracts                     4. Prisoner Petitions

   9 Antitrust             9   Communications        9   Freedom of Information Act      9 Admiralty/                 9 Admiralty/                    9   Civil Rights
   9 Bankruptcy            9   Consumer Protection   9   Immigration                        Maritime                    Maritime                      9   Habeas Corpus
   9 Banks/Banking         9   Copyright 9 Patent    9   Labor                           9 Assault /                  9 Arbitration                   9   Mandamus
  ✔9 Civil Rights          9   Trademark             9   OSHA                               Defamation               ✔9 Commercial                    9   Parole
   9 Commerce              9   Election              9   Securities                      9 FELA                       9 Employment                    9   Vacate Sentence
   9 Energy                9   Soc. Security         9   Tax                             9 Products Liability         9 Insurance                     9   Other
   9 Commodities           9   Environmental                                             9 Other (Specify):
                                                                                         ✔                            9 Negotiable
   9 Other (specify):                                                                    Intentional Infliction of    Instruments
                                                                                          Emotional Distress          9 Other Specify

 5. Other                                                     6. General                                             7. Will appeal raise constitutional issue(s)?
    9 Hague Int’l Child Custody Conv.                            9 Arbitration                                          9 Yes
                                                                                                                        ✔                  9 No
    9 Forfeiture/Penalty                                         9 Attorney Disqualification
    9 Real Property                                              9 Class Action                                          Will appeal raise a matter of first
    9 Treaty (specify):                                          9 Counsel Fees                                          impression?
    9 Other (specify):                                           9 Shareholder Derivative
                                                                 9 Transfer                                              9 Yes                 ✔ No
                                                                                                                                               9



 1. Is any matter relative to this appeal still pending below?           9 Yes, specify:                                                               ✔9     No

 2. To your knowledge, is there any case presently pending or about to be brought before this Court or another court or administrative agency
    which:
        (A) Arises from substantially the same case or controversy as this appeal?                      9 Yes                ✔9 No

          (B)       Involves an issue that is substantially similar or related to an issue in this appeal?               9 Yes                            9
                                                                                                                                                          ✔   No

 If yes, state whether 9 “A,” or 9 “B,” or 9 both are applicable, and provide in the spaces below the following information on the other action(s):

 Case Name:                                                 Docket No.                  Citation:                                 Court or Agency:


 Name of Appellant:


 Date: April 30, 2021                                         Signature of Counsel of Record:   Michael Valentine


                                                                    NOTICE TO COUNSEL
Once you have filed your Notice of Appeal with the District Court or the Tax Court, you have only 14 days in which to complete the following
important steps:
 1. Complete this Civil Appeal Pre-Argument Statement (Form C); serve it upon all parties, and file it with the Clerk of the Second Circuit in accordance
 with LR 25.1.
 2. File the Court of Appeals Transcript Information/Civil Appeal Form (Form D) with the Clerk of the Second Circuit in accordance with LR 25.1.
 3. Pay the$505 docketing fee to the United States District Court or the $500 docketing fee to the United States Tax Court unless you are authorized to
 prosecute the appeal without payment.

          PLEASE NOTE: IF YOU DO NOT COMPLY WITH THESE REQUIREMENTS WITHIN 14 DAYS, YOUR APPEAL WILL BE
          DISMISSED. SEE LOCAL RULE 12.1.

FORM C (Rev. December 2016)
Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 3 of 7 PageID #: 628




                                            Addendum A

                                Description of Nature of the Action

         In the Spring of 2018, plaintiff Roe and defendant Doe were St. John’s students

  participating in a junior year abroad. Upon their first night in Paris, the two were out with other

  fellow students, and danced together kissing on the dance floor; sometime later, Doe asked Roe

  to check on her upon his return to the dorm since she was then taking an Uber back. Later back

  at the dorm, Doe invited Roe into her room and into her bed and “placed his hand upon her

  breasts.” Roe was shocked and immediately withdrew his hand and said he “was not interested

  in sex”. After Roe’s rejection, Doe told him to “get the hell out of here!” Doe promptly left.

         After this incident, Doe made four complaints against Roe to St. John’s pursuant to its

  student complaint procedure. A St. John’s faculty hearing board rejected the three more

  egregious complaints and suspended Roe based solely on his own “admissions” and on evidence

  that Doe was intoxicated (the “October finding”). Doe’s admissions were that “Doe took his

  hand and put it upon her breasts,” and (b) that he was not drinking. In November 2018, within

  30 days of suspending him in the Fall of 2018, St. John’s reinstated him for readmission in the

  Spring of 2019.

         On January 4-6, 2019, over 2,000 St. John’s female students tweeted that St. John’s did

  not protect its female students from sexual misbehavior and that there were male predator

  students walking the campus (the “tweet storm”). On January 4, Doe tweeted that Roe had been

  “only suspended for half a semester after raping her” (the “false tweet”); also, on January 4, a

  second female (“Smith”) brought sexual misconduct allegations against Roe. Within one and

  half business days after the “tweet storm” and the false tweet, St. John’s again suspended Roe,

  this time without a hearing, and his appeal of the October finding was denied.



                                                   1
Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 4 of 7 PageID #: 629




         Thereafter Roe made a complaint to St. John’s against Doe alleging the false tweet

  violated its rules. Although St. John’s duly accepted Roe’s complaint, it never investigated it.

  Nevertheless, St. John’s assembled a second faculty hearing to review Smith’s allegations

  against Roe over protest by Roe’s counsel. He contended that the faculty members would be

  aware of the false tweet that Roe had raped Doe. They would not know of its falsely since St.

  John’s had not corrected it. Over opposition by Roe the hearing was held.

         Roe alleged that Smith had been a visitor at Roe’s apartment in December to see one of

  Roe’s roommates with whom she was having an affair. The roommate refused to permit Smith

  to come to his room because of the presence of another girl. Roe alleged that the intoxicated

  Smith, thus, went outside on a cold and rainy December night and was sleeping on the concrete

  patio. After the roommate refused to bring her in, Roe brought her in to sleep on a couch, while

  Roe sat at the end of the couch. A second roommate was sleeping on another couch a few feet

  across the room. Roe claims that Smith left in the morning without incident. Smith complained

  that Doe had digitally penetrated her after tearing her pants, and that he had touched her sexually

  without permission. The faculty hearing body cleared Roe of digital penetration but did find him

  guilty of non-consensual sexual contact.

         Upon Roe’s appeal the faculty board relied upon a false determination that Roe had

  digitally penetrated the vagina of Smith and permanently expelled him. Thus, St. John’s first

  appeal decision was made after the immediate occurrence of and in response to the tweet storm;

  its appeal decision on the Smith complaint was erroneously based upon a finding not made by

  the faculty hearing board.




                                                   2
Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 5 of 7 PageID #: 630




          St. John’s moved pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss the complaint for failure

  to state a claim Judge Chen granted the motion and dismissed the Title IX complaint including,

  for instance, a finding that:

          In other words, even assuming that the Conduct Board accepted Plaintiff’s
          account of the events, i.e., that Doe had placed Plaintiff’s hand on Doe’s breast,
          the Board found that Doe did not, and could not, have done so knowingly and
          voluntarily due to intoxication, and that Plaintiff, who was “not impaired by
          alcohol,” would have known that. Thus, Plaintiff’s facially erroneous allegation
          about the Conduct Board’s reasoning cannot give rise to a plausible inference that
          SJU’s adjudicative process with respect to the Doe complaint was clearly
          irregular.




                                                   3
Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 6 of 7 PageID #: 631




                                             Addendum B

                                 The Applicable Standard of Review

          The standard applicable standard of review for all claims is that a complaint must not be

  dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

  his claim which would entitle him to relief.

                               Issues Proposed to Be Raised on Appeal

     1.   Does the second amended complaint (the “complaint”) state a claim for a prima facie

  Title IX discrimination based upon gender for St. John’s disciplinary action against Roe because

  of Doe’s violation of St. John’s rules in taking Roe’s hand and placing it upon her breasts?

     2. Does the complaint state a claim of breach of contract by Roe against St. John’s when it

  determined that he was guilty of sexual touching when Doe took his hand and put it upon her

  breasts in her violation of St. John’s rules?

          The standard of review for a breach of contract claim arising out of an adverse sanction

  by a school is whether the decision by St. John’s that Roe was guilty of sexual touching when

  Doe took his hand and placed it on her breasts was supported by substantial evidence or was it

  arbitrary, capricious, or an abuse of discretion?

     3. Does the complaint state a claim of Title IV discrimination based upon:

          a) St. John’s suspension of Roe without a hearing on the second business day after a

              “tweet storm” by 2,000 of St. John’s women complaining of its indifference to sexual

              misconduct; and

          b) Its adverse determination of Roe’s appeal of the October finding one-and-one half

              business days after the tweet storm?




                                                      4
Case 1:19-cv-04694-PKC-RER Document 49-1 Filed 04/30/21 Page 7 of 7 PageID #: 632




     4. Does the complaint state a claim for Title IV discrimination for St. John’s failure to

  investigate Roe’s claim of Doe’s sexual misconduct in her false tweet in violation of St. John’s

  rules?

     5. Does the complaint state a claim for violation of due process by St. John’s holding a

  faculty hearing on Smith’s claim against Roe without correcting the false tweet?

     6. Does the complaint state a claim for St. John’s violation due process in expelling Roe

  upon appeal after falsely finding that the Smith hearing basically had found Roe guilty of digital

  penetration of Smith’s vagina?

     7. Does the complaint state a claim under Title IX since Doe created a hostile environment

  pursuant to St. John’s rules which it perpetuated by not investigating or correcting resulted in

  Roe’s expulsion by a faculty hearing board which had reason to believe that Roe was a rapist.




                                                   5
